Exhibit 10.25

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”), dated as of
August 29, 2017, by and among SOLBRIGHT ENERGY SOLUTIONS, LLC, a Delaware
limited liability company, formerly known as Arkados Energy Solutions, LLC, with
an office located at 211 Warren Street, Suite 320, Newark, New Jersey 07103 (the
“Company”), ARKADOS GROUP, INC., a Delaware corporation and parent of the
Company with an office located at 211 Warren Street, Suite 320, Newark, New
Jersey 07103 (the “Parent Company”), and PATRICK HASSELL, an individual with an
address at 402 Station 18 ½ Street, Sullivans Island, SC 29482 (the
“Executive”), amends, restates and replaces that certain employment agreement by
and between the Company and Executive dated May 1, 2017 (the “Effective Date”).
In consideration of the mutual covenants and representations herein contained
and the mutual benefits derived herefrom, the parties, intending to be legally
bound, covenant and agree as follows:

 

1.       Purpose. The Parent Company and the Company are engaged in the business
of providing certain Internet of Things (IoT) services including but not limited
to software development and system integrator enabling IoT applications for home
and building automation, energy management, general contracting services for
energy conservation measures for commercial facilities, including LED lighting
and solar PV system installation, and turnkey development, engineering,
procurement and construction services for the commercial/industrial and military
solar photovoltaic markets (collectively, the “Business”). The Company wishes to
employ the Executive, and the Executive has agreed to employment with the
Company, on the terms and conditions herein provided.

 

2.       Full-Time Employment of Executive - Duties and Status.

 

(a)       The Company hereby engages the Executive as a full-time executive to
hold the offices of Chief Executive Officer and President of the Company for the
period (the “Employment Period”) specified in Section 5(a) hereof, and the
Executive accepts such employment, on the terms and conditions set forth in this
Agreement. Throughout the Employment Period, the Executive shall faithfully
exercise such authority and perform such executive duties as are commensurate
with the authority and duties of such officers of the Company and such other
reasonable duties as may otherwise be assigned to him from time to time by the
Management Committee of the Company (the “Board”).

 

(b)       Throughout the Employment Period, the Executive shall (i) devote his
Full Time to the Business of the Company and will not engage in consulting work
or any trade, business or other activity that competes, conflicts or interferes
with the performance of his duties hereunder in any way, whether for his own
account or for or on behalf of any other person, firm or corporation and (ii)
accept such additional office or offices to which he may be appointed by the
Company, provided that the performance of the duties of such office or offices
shall generally be consistent with the scope of the duties provided for in
Section 2(a) hereof.

 



 

 

 

(c)       Throughout the Employment Period, the Executive shall be entitled to
vacation, leave of absence, and leave for illness or temporary disability in
accordance with the policies of the Company in effect from time to time for its
executive officers. Vacation leave and leave of absence, if taken by the
Executive, shall be taken at such times as are reasonably acceptable to the
Company. Any leave on account of illness or temporary disability which is short
of Total Disability (as defined in Section 5(d)(ii) hereof) shall not constitute
a breach by the Executive of this Agreement.

 

3.       Compensation and General Benefits. As full compensation for his
services to the Company, the Executive shall, during the Employment Period, be
compensated as follows:

 

(a)       The Company shall pay to the Executive a salary at an annual rate of
two hundred twenty five thousand dollars ($225,000.00) plus such increases, if
any, as may be approved from time to time by the Board (the “Salary”). The
Salary shall be payable in periodic equal installments not less frequently than
semimonthly, less such sums as may be required to be deducted or withheld under
applicable provisions of federal, state and local law. The Company shall pay
such annual bonus to the Executive based upon such performance and other
standards as the board of directors, in its sole and absolute discretion, shall
from time to time determine.

 

(b)       Throughout the Employment Period, the Executive shall be entitled to
participate in such pension, 401K, profit sharing, stock incentive, bonus or
incentive compensation, stock option, stock purchase, incentive, group and
individual disability, group and individual life, survivor income, sickness,
accident, dental, medical and health benefits and other plans of the Company or
additional benefit programs, plans or arrangements of the Company which may be
established by the Company for its executive officers, as and to the extent any
such benefit programs, plans and arrangements are or may from time to time be in
effect, as determined by the Company and pursuant to the terms hereof and as and
to the extent that the Company is eligible to participate in such plans under
the terms of such plans. Health benefits offered to the Executive shall include
an allowance of up to $1,500 per month for family health insurance coverage.

 

(c)       In addition, upon execution of this Agreement, the Parent Company
shall grant, subject to the approval of the Parent Company’s board of directors,
to the Executive the options to acquire common stock of the Parent Company (the
“Common Stock”), with vesting and exercise price as set forth below, and with
cashless exercise and such other terms as set forth in the form of option
attached hereto as Exhibit “A” (collectively, the “Stock Options”).

 

  Option Grants Upon Commencement of Employment:

 

(i)fully and immediately vested option to acquire five hundred thousand
(500,000) shares of Common Stock exercisable at $1.00 per share, subject to the
terms and conditions of the Parent Company’s stock option plan;

 



2 

 

 

(ii)the option to acquire one million (1,000,000) shares of Common Stock
exercisable at $1.50 per share, vesting monthly over a period of twenty four
(24) months and subject to the terms and conditions of the Parent Company’s
stock option plan; and

 

(iii)the option to acquire one million (1,000,000) shares of Common Stock
exercisable at $2.00 per share, vesting monthly over a period of twenty four
(24) months and subject to the terms and conditions of the Parent Company’s
stock option plan.

 

Second Year of Employment Grants

 

The Parent Company shall grant to the Executive the following options to acquire
Common Stock on the first day of the second year of Executive’s continuous
service with the Company:

 

(i)fully and immediately vested option to acquire five hundred thousand
(500,000) shares of Common Stock exercisable at $3.00 per share, subject to the
terms and conditions of the Parent Company’s stock option plan;

 

(ii)the option to acquire one million (1,000,000) shares of Common Stock
exercisable at $4.00 per share, vesting monthly over a period of twenty four
(24) months and subject to the terms and conditions of the Parent Company’s
stock option plan; and

 

(iii)the option to acquire one million (1,000,000) shares of Common Stock
exercisable at $5.00 per share, vesting monthly over a period of twenty four
(24) months and subject to the terms and conditions of the Parent Company’s
stock option plan.

 





3 

 

  

Third Year of Employment Grants

 

The Company shall grant to the Executive the following options to acquire Common
Stock on the first day of the third year of the Executive’s continuous service
with the Company:

 

(i)fully and immediately vested option to acquire five hundred thousand
(500,000) shares of Common Stock exercisable at $7.50 per share, subject to the
terms and conditions of the Company’s stock option plan;

 

(ii)the option to acquire one million (1,000,000) shares of Common Stock
exercisable at $10.00 per share, vesting monthly over a period of twenty four
(24) months and subject to the terms and conditions of the Company’s stock
option plan; and

 

(iii)the option to acquire one million (1,000,000) shares of Common Stock
exercisable at $12.00 per share, vesting monthly over a period of twenty four
(24) months and subject to the terms and conditions of the Company’s stock
option plan.

 

The Stock Options shall be subject to the terms and conditions of any option
plan in effect by the Parent Company at the time of such grant, provided
however, that any such options granted hereunder that have vested as above,
shall be non-forfeitable and non-cancellable, regardless of any provisions in a
plan to the contrary and regardless of termination of the Executive for any
reason. Stock Options will have a ten (10) year exercise period from date of
vesting. Stock Options that have not vested as above, prior to termination of
the Executive, shall be forfeited upon the termination of the Executive’s
employment with the Company, unless such employment is terminated by the
Executive for “Good Reason”, by the Company without “Cause”, or in the event of
a “Change in Control,” which in either case shall cause the options to
immediately vest thereby making them non-forfeitable and non-cancellable,
regardless of any provision in the applicable plan to the contrary.

 

(d)       The Company shall reimburse the Executive on a monthly basis for all
reasonable and customary business expenses incurred by him in the performance of
his duties hereunder, provided that the Executive shall submit vouchers,
receipts and other supporting data to substantiate the amount of said expenses
in accordance with Company policy from time to time in effect.

 

(e)       If the Company or the Parent Company purchases and maintains at any
time during the term of this Agreement one or more life insurance policies on
the life of the Executive, in addition to any policies purchased pursuant to
Section 3(b) hereof, in whatever amount or amounts which the Company or the
Parent Company deems desirable, the Company or the Parent Company, as the case
may be, shall be the beneficiary of said policy or policies and the Executive
shall cooperate with the Company or the Parent Company and submit to such
reasonable medical examinations as are necessary to enable the Company or the
Parent Company to purchase and maintain in full force and effect such additional
insurance policy or policies.

 



4 

 

 

4.        Non-Competition; Confidential Information; Public Statements.

 

(a)       Non-Competition & Non-Solicitation. As used in this Section,
“Business” means the business of providing turnkey development, engineering,
procurement and construction services for the commercial/industrial and military
solar photovoltaic markets  to whom the Company (or any of its Affiliates to the
extent that the Executive is actively involved in the provision of such services
to such third parties in such industries) provides such services, in each case,
as presently conducted by Company, as presently proposed to be conducted by
Company, and as actually conducted by Company as of the date on which the
Executive ceases to be employed by Company; “Restricted Business” means any
Person providing turnkey development, engineering, procurement and construction
services for the commercial/industrial and military solar photovoltaic  that is
the same, similar or competitive to, or would reasonably be expected to compete
with, the Business; “Client” means, as of the date of any restricted activity,
any Person for which any member of the Company Group: (A) is engaged to render
services at such date; (B) rendered services at any time during the 12-month
period immediately preceding such date; or (C) had submitted a written proposal
constituting a new business presentation or similar formal offering of services
at any time during the 12-month period immediately preceding such date; for
purposes of this definition, the parties agree that a general mailing or an
incidental contact will not constitute a new business presentation or similar
formal offering of services; in addition, if any Client is part of a group of
companies that conducts business through more than one entity, division or
operating unit, whether or not separately incorporated (a “Client Group”), the
term “Client” as defined herein will also include each entity, division and
operating unit of the Client Group existing on the date of any restricted
activity where the same management group of the Client Group has the
decision-making authority or significant influence with respect to contracting
for services of the type rendered by any member of the Company Group; “Company
Group” means Company and all of Company’s Affiliates, subsidiaries, divisions,
and business units (including subsidiaries that may be later acquired or sold,
as long as they were subsidiaries during the applicable period); and “Person”
means an individual, a partnership, a corporation, a limited liability company,
an association, a joint stock company, a trust, a joint venture, an
unincorporated organization, any other business entity, or a governmental entity
(or any department, agency, or political subdivision thereof).

 

During the period commencing on the Effective Date and ending on the date that
is twelve (12) months following the date on which the Executive is no longer
employed by Company (the “Restricted Period”), the Executive will not, directly
or indirectly:

 

(i)engage in any manner (including, without limitation, by owning any interest
in, managing, controlling, participating in (whether as an officer, director,
manager, member, employee, partner, agent, representative, consultant or
otherwise), rendering services to, organizing, planning to organize, providing
funding) in the Restricted Business anywhere in the United States and such other
country(ies) where the Company (or any of its Affiliates to the extent that the
Executive is actively involved in the provision of services on behalf of such
Affiliates) is operating at the commencement of the Restricted Period; or

 



5 

 

 

(ii)employ, engage, contract for or solicit the services in any capacity of any
Person who is then or at any time during the preceding twelve (12) months was an
employee or consultant of the Company or any member of the Company Group; or



(iii)for his own account or on behalf of any third party, divert, take away or
attempt to take away any of the Clients, vendors or other business partners of
the Company, or in any way interfere with, disrupt or attempt to disrupt any
then-existing relationships between the Company and the Company Group, on the
one hand, and any of the Clients or vendors or other third parties with whom any
of them deals, on the other; provided, however, that this Agreement shall not
prevent the beneficial ownership for investment purposes of 5% or less of any
class of equity securities of any such third party which are traded on a
national securities exchange.

 

The Company hereby acknowledges and agrees that a general public mailing or
advertising not intended to target any Client or an incidental contact with any
Client, in and of itself, will not constitute a breach of this Section by the
Executive. Company hereby further acknowledges and agrees that a general public
mailing or advertising not intended to target any particular Person for
employment or engagement, in and of itself, will not constitute a breach of this
Section by the Executive.

 

(b)      Confidential Information.

 

(i)      At all times during the Employment Period and at all times following
termination thereof, the Executive shall keep confidential and not disclose,
directly or indirectly, and shall not use for the benefit of himself or any
other Person, any Confidential Information relating to any aspect of the
Business of the Company which is now known or which may become known to him. For
purposes of this Agreement, “Confidential Information” includes any trade
secrets or confidential or intellectual property or proprietary information
whether in written, oral or other form which is unique, confidential or
proprietary to the Company, its affiliates, customers or other persons who
disclose such information to the Company in confidence.

 

(ii)      The Company's failure to mark any Confidential Information as
confidential, proprietary or otherwise shall not affect its status as
Confidential Information hereunder.

 

(iii)      The Executive acknowledges that all Confidential Information is the
property of the Company, its affiliates, customers or other persons who disclose
such information to the Company in confidence, and upon expiration of the
Employment Period or earlier termination of this Agreement or earlier at the
request of the Company, the Executive shall deliver to the Company all records,
notes, reference items, sketches, drawings, memoranda, records, and other
documents or materials, and all copies thereof (including but not limited to
such items stored by computer memory or other media) which relate to or in any
way incorporate the Confidential Information which are in the Executive's
possession or under his control.

 



6 

 

 

(iv)      The Executive agrees that should third parties request to submit
Confidential Information to them pursuant to subpoena, summons, search warrant
or governmental order, the Executive will notify the Company immediately upon
receipt of such request, and thereafter deliver written notice of the request to
the Company no later than one business day after receipt. If the Company objects
to the release of the Confidential Information, the Executive will permit
counsel chosen by the Company to represent the Executive in order to resist
release of the Confidential Information. The Company will pay the Executive for
any expenses incurred by him in connection with resisting the release of the
Confidential Information.

 



(c)      Ownership of Developed Information.

 

(i)      The Executive covenants and agrees that all right, title and interest
in any Developed Information, as defined below, shall be and remain the
exclusive property of the Company. The Executive agrees to make prompt and
complete disclosure from time to time to the Company of all Developed
Information. The Executive agrees to immediately disclose to the Company all
Developed Information, and hereby assigns to the Company any right, title and
interest which he may have in the Developed Information. The Executive agrees to
execute any instruments and to do all things reasonably requested by the
Company, both during and after the Employment Period, to further vest the
Company, if necessary, with all ownership rights in the Developed Information.
If any Developed Information can be protected by federal copyright registration,
patent registration or trademark registration, such right shall be owned solely,
completely and exclusively by the Company, and any rights the Executive may have
in any such Developed Information are deemed to be irrevocably assigned and
transferred completely and exclusively to the Company by the Executive.

 

(ii)     For purposes of this Agreement, “Developed Information” shall mean all
trade secrets, confidential or other proprietary information conceived,
developed, designed, devised or otherwise created, modified or improved by the
Executive or with respect to which he receives or receives access to, in whole
or in part, in connection with the performance of his services for the Company,
its customers or other persons who disclose such information to the Company in
confidence hereunder during the Employment Period or resulting from the
Executive's use of or access to the Company's facilities or resources, including
its Confidential Information. The “Developed Information” shall also include,
without limitation, the following materials and information, whether or not
reduced to writing, whether now or hereafter existing, whether or not patentable
or protectable by copyright or trademark:

 

7 

 



 

(A)       Marketing techniques and arrangements, purchasing information, pricing
policies, quoting procedures, information processes, financial information,
customer and prospect names and requirements, employee, customer, supplier and
distributor data and other materials or information relating to the Business
and/or the manner in which the Company does business;

 

(B)       Discoveries, concepts, and ideas, including without limitation,
processes, formulas, techniques, know how, designs, drawings, and specifications
relating to the Business and/or the manner in which the Company does business;

 

(C)       Formulations for any products of the Company, including, but not
limited to, software, databases, technology infrastructures and similar
information;

 

(D)       Any other materials or information related to the Business or
activities of the Company which are not generally known to others engaged in
similar businesses or activities; and

 

(E)       All ideas which are derived from or related to the Executive's access
to or knowledge of any of the materials or information described in this Section
4(c)(ii).

 

(d)       Acknowledgment. The Executive acknowledges that he has carefully read
and reviewed the restrictions set forth in Sections 4(a), (b) and (c) hereof,
and having done so he agrees that those restrictions, including but not limited
to the time period and geographical areas of restriction, are fair and
reasonable and are reasonably required for the protection of the legitimate
business interests of the Company.

 

(e)       Invalidity, Etc. If any covenant, provision, or agreement contained in
any part of Section 4(a), (b) or (c) hereof is found by a court having
jurisdiction to be unreasonable in duration, geographic scope or character of
restrictions, the covenant, provision or agreement shall not be rendered
unenforceable thereby, but rather the duration, geographical scope or character
of restrictions of such covenant, provision or agreement shall be deemed reduced
or modified with retroactive effect to render such covenant or agreement
reasonable and such covenant or agreement shall be enforced as modified. If the
court having jurisdiction will not review the covenant, provision or agreement,
the parties shall mutually agree to a revision having an effect as close as
permitted by law to the provision declared unenforceable. The Executive agrees
that if a court having jurisdiction determines, despite the express intent of
the Executive, that any portion of the restrictive covenants contained in
Section 4(a), (b) or (c) hereof are not enforceable, the remaining provisions
shall be valid and enforceable.

 

(f)       Equitable Relief. The Executive recognizes and acknowledges that if he
breaches the provisions of Section 4(a), (b) or (c) hereof, damages to the
Company may be difficult if not impossible to ascertain, and because of the
immediate and irreparable damage and loss that may be caused to the Company for
which it would have no adequate remedy, it is therefore agreed that the Company,
in addition to and without limiting any other remedy or right it may have, shall
be entitled to have an injunction or other equitable relief in any court of
competent jurisdiction, enjoining any such breach, and the Executive hereby
waives any and all defenses he may have on the grounds of lack of jurisdiction
or competence of a court to grant such an injunction or other equitable relief.
The existence of this right shall not preclude the applicability or exercise of
any other rights and remedies at law or in equity which the Company may have.

 



 8

 

 

(g)       Accounting for Profits. The Executive covenants and agrees that if he
violates any covenants or agreements under this Agreement, the Company shall be
entitled to an accounting and repayment of all profits, compensations,
royalties, commissions, remuneration or benefits which directly or indirectly
shall have been realized or may be realized relating to, growing out of or in
connection with any such violations; such remedy shall be in addition to and not
in limitation of any injunctive relief or other rights or remedies to which the
Company is or may be entitled at law or in equity or otherwise under this
Agreement.

 

(h)       Public Statements. The Executive and the Company recognize that, due
to the relationship of the Executive and the Company and such relationship's
susceptibility to public comment which may be injurious to the Executive or the
Company, or both, it is necessary for the protection of both parties that
neither party make any disparaging public statements with respect to each other
concerning the terms of this Agreement and the arrangements made pursuant
hereto. The Executive and the Company accordingly agree that neither the
Executive nor the Company will make any disparaging public statements with
respect to each other or concerning the terms of this Agreement and the
arrangements made pursuant hereto at any time following the termination of this
Agreement without the prior written approval of the other party.

 

5.       Employment Period.

 

(a)       Duration. The Employment Period shall commence on the date of this
Agreement and shall continue until the earlier of (i) the close of business on
the day immediately preceding the three (3) year anniversary of this Agreement
or such later date as the parties may agree by mutual agreement (the “Expiration
Date”), or (ii) termination of this Agreement by the Company with “cause” (as
defined in Section 5(d)(i) hereof), or (iii) termination of this Agreement by
the Company for any reason other than cause, or (iv) the death or Total
Disability of the Executive, or (v) termination of this Agreement by the
Executive for “Good Reason,” or (vi) termination of this Agreement by the
Executive without Good Reason.

 



 9

 

 

(b)       Payments Upon Termination.

 

   (i)      If the Executive's employment is terminated by the Company without
“cause” (as defined in Section 5(c)(i) hereof) or by the Executive for Good
Reason at any time during the Employment Period, the Company shall pay to, or
provide for, as the case may be, the Executive, at the times otherwise provided
in this Agreement as if the Executive had not been terminated:

 

(A)       his Salary as accrued through the date of termination and for six (6)
months thereafter (the “Severance Period”), which Salary shall be payable, at
the Company's option, as a lump sum or in equal monthly installments during such
period in accordance with existing payroll policies; and

 

(B)       to the extent applicable, the sickness and health insurance programs
to which he would have been entitled under this Agreement if he had remained in
the employ of the Company for the Severance Period; and

 

(C)       such other benefits to which he is entitled under applicable laws.

 

In addition, the Company shall, to the extent applicable, pay to, or provide
for, as the case may be, the employee benefits (including, but not limited to,
coverage under any disability, group life, and accident insurance programs and
split-dollar life insurance arrangements or programs) to which he would have
been entitled under this Agreement if he had remained in the employ of the
Company throughout such Severance Period.

 

In order to be entitled to the payment and benefits continuation provided for in
this Subsection 5(b)(i), the Executive must execute (and must not revoke, if
applicable) a Release which will operate to release Company and its successors
and assigns, officers, directors, employees, agents, Affiliates, attorneys and
representatives, of any claims relating to the Executive’s employment and
termination thereof under this Agreement (the “Release”). If the Executive
breaches in any material respect any provisions of any post-termination
obligations of the Executive under this Agreement (including without limitation
Section 4(a)), or any other applicable restrictive covenant between the
Executive and Company under any other agreement, and does not cure such breach
(if curable) within 10 business days of written notice by Company of such
breach, Company may cease making any further payments or benefits continuation,
in addition to the exercise of any other remedies at law or in equity available
to it, without affecting Company’s rights under this Agreement or the Release.

 

The Executive shall use his best efforts to discharge his legal obligation to
mitigate the amount of payments provided for in this Section 5(b) by actively
seeking employment, and the amount of any payment provided for in this Section
5(b) shall be reduced by any compensation or remuneration earned as the result
of employment by another employer after the date of termination and during the
Severance Period.

 

(ii) If the Executive's employment is terminated (A) by the Company for “Cause”;
(B) by the Executive without Good Reason; (C) due to the “Total Disability” (as
defined in Section 5(c)(iv) hereof), or (D) death of the Executive, then the
Company shall have no further liability to the Executive, except for the Salary
which has accrued through the date of termination, which amounts shall be paid
by the Company within thirty (30) days of such termination.

 



 10

 

 

(iii) The Executive shall immediately upon termination of this Agreement by the
Company or the Executive for any reason, submit to the Company his binding and
unconditional offer to resign from his position as Chief Executive Officer and
President of the Company. Receipt of such offer shall be a condition precedent,
if applicable, to the Company’s obligation to pay any amount of severance, to
provide any benefits after termination, or to any other obligation under this
Agreement.

 

(iv) Notwithstanding any other provision of this Section 5(b), if the Executive
violates any covenant, term or condition of this Agreement the Company shall be
entitled, in addition to any other remedies it may have hereunder or at law or
in equity, to offset the amount of any payment otherwise due to the Executive
pursuant to this Section 5(b) against any loss or damage incurred by the Company
as a result of the Executive's violation of said covenant, term or condition.

 

(c)       Definitions. When used in this Agreement, the words “Cause”, “Good
Reason”, and “Total Disability” shall have the respective meanings set forth
below:

 

   (i) The term “Cause” means: (A) the Executive's failure to perform his
employment duties hereunder and Executive’s failure to cure such after 15-days’
written notice to the Executive by the Company specifying such failure given the
context of the circumstances, (B) the Executive's willful breach of the
covenants or agreements contained in Sections 4(a), (b) or (c) hereof, or of any
other material agreement or undertaking of the Executive, (C) the Executive's
commission of a felony or any crime involving moral turpitude, fraud or
misrepresentation, whether or not related to the business or property of the
Company, (D) any act of the Executive against the Company intended to enrich the
Executive in derogation of his duties to the Company, (E) any willful or
purposeful act or omission (or any act or omission taken in bad faith) of the
Executive having the effect of injuring the business or business relationships
of the Company, or (F) the Executive's breach of his duty of loyalty to the
Company.

 

    (ii) The term “Good Reason” means: (A) any material diminution in the
Executive’s job duties or responsibilities without the consent of the Executive,
(B) a material breach by the Company of any term of this Agreement and the
Company’s failure to cure such after 15-days’ written notice to the Company by
the Executive specifying such breach, or (C) the required relocation of the
Executive’s principal place of employment to a location outside of Charleston,
South Carolina without the consent of the Executive.

 

    (iii) The term “Change in Control” means: the sale of all or substantially
all the assets of the Company or its parent company; any merger, consolidation
or acquisition of the Company or its parent company with, by or into another
corporation, entity or person; or any change in the ownership of more than fifty
percent (50%) of the voting capital stock of the Company or its parent company
in one or more related transactions.

 



 11

 

 

    (iv) The term “total disability” (“Total Disability”) means total disability
as defined in the Company's group and individual disability plans, if any. If
the Company does not have in existence such plans, then Total Disability shall
mean: The inability to perform the duties required hereunder for a continuous
period of six (6) months during the Employment Period due to “mental
incompetence” or “physical disability” as hereinafter defined. The Executive
shall be considered to be mentally incompetent and/or physically disabled: (A)
if he is under a legal decree of incompetency (the date of such decree being
deemed the date on which such mental incompetence occurred for purposes of this
Section 5(c)); or (B) because of a “Medical Determination of Mental and/or
Physical Disability.” A Medical Determination of Mental and/or Physical
Disability shall mean the written determination by: (1) the physician regularly
attending the Executive, and (2) a physician selected by the Company, that
because of a medically determinable mental and/or physical disability the
Executive is unable to perform each of the material duties of the Executive, and
such mental and/or physical disability is determined or reasonably expected to
last twelve (12) months or longer after the date of determination, based on
medically available information. If the two physicians do not agree, they shall
jointly choose a third consulting physician and the written opinion of the
majority of these three (3) physicians shall be conclusive as to such mental
and/or physical disability and shall be binding on the parties. The date of any
written opinion which is conclusive as to the mental and/or physical disability
shall be deemed the date on which such mental and/or physical disability
commenced for purposes of this Section 5(c), if the written opinion concludes
that the Executive is mentally and/or physically disabled. In conjunction with
determining mental and/or physical disability for purposes of this Agreement,
the Executive consents to any such examinations which are relevant to a
determination of whether he is mentally and/or physically disabled, and which is
required by any two (2) of the aforesaid physicians, and to furnish such medical
information as may be reasonably requested, and to waive any applicable
physician patient privilege that may arise because of such examination. All
physicians selected hereunder shall be Board-certified in the specialty most
closely related to the nature of the mental and/or physical disability alleged
to exist.

 

    (v)       For purposes of determining whether the Executive is mentally
incompetent or physically disabled for the continuous six (6) month period
specified in this Section 5(c), such disability shall be deemed to continue from
the date of any legal decree of incompetency, or written opinion which is
conclusive as to the mental and/or physical disability, through the date the
legal decree expires or is otherwise revoked or removed, or the date on which
the mental and/or physical disability has ceased, as the case may be, as set
forth in a written opinion prepared by the physicians described in this Section
5(c) pursuant to the procedures provided herein.

 

6.       Notices. Any notices, requests, demands and other communications
provided for by this Agreement shall be sufficient if in writing and if sent by
registered or certified mail to the Executive at the last address he has filed
in writing with the Company.

 



 12

 

 

7.       Binding Agreement; Assignment. This Agreement shall be effective as of
the date hereof and shall be binding upon and inure to the benefit of, the
parties and their respective heirs, successors, assigns, and personal
representatives, as the case may be. The Executive may not assign any rights or
duties under this Agreement. As used herein, the successors of the Company shall
include, but not be limited to, any successor by way of merger, consolidation,
sale of all or substantially all of the assets, or similar reorganization or
change in control.

 

8.       Entire Agreement. This Agreement constitutes the entire understanding
of the Executive and the Company with respect to the subject matter hereof and
supercedes any and all prior understandings written or oral. This Agreement may
not be changed, modified or discharged orally, but only by an instrument in
writing signed by the parties.

 

9.       Enforceability. This Agreement has been duly authorized, executed and
delivered and constitutes the valid and binding obligations of the parties
hereto, enforceable in accordance with its terms. The undertakings herein shall
not be construed as any limitation upon the remedies Company might, in the
absence of this Agreement, have at law or in equity for any wrongs of the
Executive.

 

10.     Governing Law. The validity and construction of this Agreement or any of
its provisions shall be determined under the internal laws of the State of New
York, without giving effect to its conflicts of laws provisions, and without
regard to its place of execution or its place of performance. The parties
irrevocably consent and agree to the exclusive jurisdiction of the applicable
Federal and State courts located in the City of New York in the State of New
York, and to service of process for it and on its behalf by certified mail, for
resolution of all matters involving this Agreement or the transactions
contemplated hereby. Each party waives all rights to a trial by jury in any
suit, action or proceeding hereunder. In the event of any litigation between the
parties hereto respecting or arising out of this Agreement, the prevailing party
will be entitled to recover reasonable legal fees and costs, whether or not such
litigation proceeds to final judgment or determination, as determined by the
judge of the court or arbitrator.

 

11.     Severability. Except as provided in Section 4(e) hereof, if any one or
more of the terms or provisions of this Agreement shall for any reason be held
to be invalid, illegal or unenforceable, in whole or in part, or in any respect
or in the event that any one or more of the provisions of this Agreement
operated or would prospectively operate to invalidate this Agreement, then and
in either of those events, such provision or provisions only shall be deemed
null and void and shall not affect any other provision of this Agreement and the
remaining provisions of this Agreement shall remain operative and in full force
and effect and shall in no way be affected, prejudiced or disturbed thereby.

 



 13

 

 

12.       Amendments and Waivers. This Agreement may, to the maximum extent
permitted by applicable law, be amended by the parties, which amendment shall be
set forth in an instrument executed by all of the parties. Any term, provision
or condition of this Agreement (other than as prohibited by applicable law) may
be waived in writing at any time by the party which is entitled to the benefits
thereof.

 

 14

 

 

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as an
instrument under seal on the date first above written.



          COMPANY:           SOLBRIGHT ENERGY SOLUTIONS, LLC             By:  

 

    Name: Terrence DeFranco

    Title: Management Committee Sole Member

 

  PARENT COMPANY:           ARKADOS GROUP, INC.             By:  

 

    Name: Terence DeFranco

    Title: Chief Executive Officer

 

  EXECUTIVE:           PATRICK HASSELL             (Signature)

 



15